PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,713,585
Issue Date: 14 Jul 2020
Application No. 14/106,900
Filing or 371(c) Date: 16 Dec 2013
Attorney Docket No.  16113-5096001
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. §1.705(b) (hereinafter, “Request”), filed September 14, 2020.1 Applicant requests that the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from eight hundred eighty-eight (887) days to nine hundred fifty-nine (959) days. The Office’s redetermination of the PTA indicates the correct PTA is nine hundred fifty-nine (959) days. 

The Request is granted.

Relevant Procedural History

The patent issued with a PTA determination of 888 days on July 14, 2020. Applicant timely submitted the present Request to correct the PTA on September 14, 2020.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 235 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 736 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
83 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 888 days (235 days of A Delay + 0 days of B Delay + 736 days of C Delay - 0 days of Overlap – 83 days of Applicant Delay). 

The Request argues a 7 day period of reduction, not a 78 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of a request under 37 CFR 1.46(c), a statement under 3.73(c), and an application data sheet (“ADS”) on  April 28, 2020, after a notice of allowance was mailed on April 9, 2020. The Request asserts the period of Applicant Delay is 12 (5 + 7) days. The Request argues the correct PTA is 959 days (235 days of A Delay + 0 days of B Delay + 736 days of C Delay – 0 days of Overlap – 12 days of Applicant Delay).

As will be discussed, the Office concurs that a 7 day period of reduction, not a 78 day period of reduction, is warranted pursuant to 37 CFR  1.704(c)(10) in connection with the filing of a request under 37 CFR 1.46(c), a statement under 37 CFR 3.73(c), and an ADS on April 28, 2020, 2020, after a notice of allowance was mailed on April 9, 2020.  

Therefore, the Office concurs that the period of Applicant Delay is 12 days, and the correct PTA is 959 days (235 days of A Delay + 0 days of B Delay + 736 days of C Delay – 0 days of Overlap – 12 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 235 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 235 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 736 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 736 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination the number of days of Applicant Delay is 83 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 12 days. 

The Request argues a 7 day period of reduction, not a 78 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of a request under 37 CFR 1.46(c), a statement under 37 CFR 3.73(c), and an ADS on April 28, 2020, after a notice of allowance was mailed on April 9, 2020.  The Office concurs.

37 CFR § 1.704(c)(10) provides that:

Submission of an amendment under § 1.312 or other paper, other than a request for continued examination in compliance with §  1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the lesser of:

(i) 	The number of days, if any, beginning on the date the amendment under § 1.312 or other paper was filed and ending on the mailing date of the Office action or notice in response to the amendment under § 1.312 or such other paper;

	 or

	(ii) 	Four months.

A Notice of Allowance was mailed on April 9, 2020. On April 28, 2020, applicant filed a request under 37 CFR 1.46(c), a statement under 37 CFR 3.73(c), and an ADS.  On May 4, 2020, the Office mailed a corrected filing receipt making the desired changes to the applicant’s name. Accordingly, a 7 day period of reduction, beginning on April 28, 2020, the date the request under 37 CFR 1.46(c), the statement under 37 CFR 3.73(c), and the ADS were filed, and ending on May 4, 2020, the date the Office mailed the corrected filing receipt in response, is warranted. A 7 day period of reduction has been entered. The 78 day period of reduction has been removed.

The period of Applicant Delay is 12 (5 + 7) days.



Conclusion

The Request asserts the correct period of Applicant Delay is 12 days and the correct PTA is 959 days (235 days of A Delay + 0 days of B Delay + 736 days of C Delay – 0 days of Overlap – 12 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 12 days.   Therefore, the correct PTA is 959 days (235 days of A Delay + 0 days of B Delay + 736 days of C Delay - 0 days of Overlap - 12 days of Applicant Delay).

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of nine hundred fifty-nine (959) days.

The application file is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by nine hundred fifty-nine (959) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Copy of DRAFT Certificate of Correction



    
        
            
    

    
        1 The Office acknowledges receipt of the required $200 petition fee.